DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the first electrical contact" in line 2 and “the second electrical contact” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 23 and 28 have similar antecedent basis issues with the recited electrical contacts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,085,443 B1 Gunn, III et al. (herein “Gunn”).

Regarding claim 17 and 27, Gunn discloses the variation of doping concentration is formed by a plurality of areas of different doping concentrations in the longitudinal direction (col. 9, lines 25-56; wherein because the PN junction has the shape of a sine wave, the doping concentrations are varied).
Regarding claim 18, Gunn discloses the variation of doping concentration results in one of lower optical losses for a given access resistance and lower access resistance for a given optical loss (see Abstract).
Regarding claims 19 and 28, Gunn discloses the waveguide core has a p- type doping of p and the first electrical contact (721) has a p-type doping of p++ such that the first transition zone has k (k ≥ 2) divisions P1, P2, ... Pk, each division effectively uniformly doped at a concentration level p1, p2, ... pk, respectively, such that p < p1 < p2...< Pk ≤ p++, and wherein the waveguide core has an n-type doping of n and the second electrical contact (731) has an n-type doping of n++ such that the second transition zone has k (k ≥ 2) divisions Ni, N2, -2-Attorney Docket No.: 10.2558PATENT ... Nk, each division effectively uniformly doped at a concentration level n1, n2, ... nk, respectively, such that n < n1 < n2... < nk ≤ n++ (see Fig. 12).
Regarding claims 20 and 29, Gunn discloses the first longitudinal doping profile and the second longitudinal doping profile are different (col. 9, lines 1-24).

Regarding claims 22 and 31, Gunn discloses one or more of the first longitudinal doping profile and the second longitudinal doping profile are aperiodic in the longitudinal direction (col. 9, lines 1-24).
Regarding claims 23 and 32, Gunn discloses one or more of the first longitudinal doping profile and the second longitudinal doping profile have a doping concentration adjacent to the corresponding electrical contact region (721, 731) equal therewith (col. 9, lines 25-56).
Regarding claims 24 and 33, Gunn discloses one or more of the first longitudinal doping profile and the second longitudinal doping profile have a doping concentration adjacent to the waveguide core equal therewith (col. 9, lines 1-56).
Regarding claim 25, Gunn discloses the variation of doping concentration mimics a lateral doping profile with constant longitudinal profile that is determined based on lower optical losses for a given access resistance or based on lower access resistance for a given optical loss (col. 9, lines 1-56).
Regarding claim 26, Gunn discloses in Figs. 7, 9 and 10, a method comprising: providing a silicon-based modulator that includes a waveguide core (710) that is a PN junction region (706);-3-Attorney Docket No.: 10.2558PATENT a first transition zone (720) that is a P-side region adjacent to the waveguide core, the first transition zone has a first longitudinal doping profile; and a second transition zone (730) that is an N-side region adjacent to the waveguide core on an opposite side as the first transition region, the second transition zone has a second longitudinal doping profile; wherein at least one of the first longitudinal doping profile and the second longitudinal doping profile has a variation of doping concentration along a longitudinal direction (col. 9, lines 44-56; wherein because the PN junction has the shape of a sine wave, the doping concentration is varied in the longitudinal direction in the transition zones).
Regarding claims 34 and 35, Gunn discloses in Figs. 7, 9 and 10, a silicon-based modulator with an optimized longitudinal profile formed by a process comprising the steps of: determining an input 
The Examiner notes that the claim limitations “formed by a process comprising the steps of: determining an input profile for lateral doping in a transition region in the silicon-based modulator” and “defining a number of implantation steps and associated dopant concentrations; and at each position along a lateral direction, determining an output profile dopant in the longitudinal direction such that its average is equal a dopant concentration of the input profile at a same lateral position” and “wherein the input profile is determined based on lower optical losses for a given access resistance or for based on lower access resistance for a given optical loss” are drawn to a process of manufacturing which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Gunn (see MPEP 2113).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883